Case 2:20-cv-09582-JFW-E Document 93-2 Filed 07/30/21 Page 1 of 18 Page ID #:2335




                  EXHIBIT U




                                  EXHIBIT U
                                    505
Case 2:20-cv-09582-JFW-E Document 93-2 Filed 07/30/21 Page 2 of 18 Page ID #:2336




                    oJlO!~
                                                  COUNTY OF LOS ANGELES
                                                                                                                   .tilEMBERSOFTIIE BOARD
            #                       ~           OFFICE OF INSPECTOR GENERAL
           .. . -· _o .
            •                       ••   .                    ll:?SOL'Tll llll.l . snw.Kr. "llltRD !·1 .00ll
                                                                  I.OS .\ SGUJ ;s , C·\1 .IHlRSI-\ 'lWl.l
                                                                                                                        HILDA L SOLIS

                                                                                                                    MARK RIDL.E\'-TlfOf,IAS
            •
                • '"• ts!o•t&\• •                                              :zB:••Ji-H,11~)
                                                                           hup://uljl.licoumy.gm·                       SHEILA KUEHL

                                                                                                                        JANICEIIAHN
           MAX HUNTSMAN                                                                                               KATHR\'N BARGER
           INSPltCTQR Gl !NERAI.




           December 14, 2020


           TO:                               The Honorable Lael Rubin, Chair
                                             Los Angeles County Sheriff Civilian Oversight Commission

                                             Brian K. Williams, Executive Director
                                             Los Angeles County Sheriff Civilian Oversight Commission

           FROM:                             Max Huntsman ,,/,,.
                                             Inspector GerJe; al

           SUBJECT:                          REPORT BACK ON UNLAWFUL CONDUCT OF THE LOS ANGELES
                                             COUNTY SHERIFF'S DEPARTMENT


           As requested by Commissioner Priscilla Ocen at the Civilian Oversight Commission
           meeting of November 19, 2020. I am writing to document examples of unlawful conduct
           by the Los Angeles County Sheriff's Department (Sheriffs Department) in its effort to
           remove law enforcement reforms and oversight mechanisms developed since the
           conviction of the former Sheriff Lee Baca and Undersheriff Paul Tanaka. As I stated
           before the Civilian Oversight Commission1 I believe the Sheriffs position, that his power
           comes directly from the California Constitution and cannot be limited by charter, statute,
           or ordinance, has resulted in a constitutional crisis in Los Angeles County.
           The law does not support the Sheriff's claim.
           The California Constitution provides for charter counties to include an elected governing
           body and an elected sheriff as well as provisions for the removal of that sheriff (Article
           XI, section 4(c)). 1 The California Constitution does not statet nor does it suggest, that a
           sheriff is not responsible to the governing body of the county. In fact, California state law
           provides that the board of supervisors of a county supervises all officers of the county




           1 California Constitution, Article XI, section 4(c} states County charters shall provide for "an elected sheriff, an

           elected district attorney, an elected assessor, other officers, their election or appointment, compensation, terms
           and removal."




                                                                     EXHIBIT U
                                                                       506
Case 2:20-cv-09582-JFW-E Document 93-2 Filed 07/30/21 Page 3 of 18 Page ID #:2337




          The Honorable Lael Rubin, Commissioner
          Brian K. Williams, Executive Director
          December 14, 2020
          Page2

          {Government Code,§ 253032 ), explicitly including the county's sheriff. Newly passed
          Government Code section 25303. 7 explicitly authorizes the creation of inspectors
          general and civilian oversight commissions, provides for them to possess subpoena
          power and provides that investigations conducted by them ushall not be considered to
                  1


          obstruct the investigative functions of the sheriff." (Government Code, § 25303.?(d).)
          The Charter of the County of Los Angeles (County Charter) provides that all county
          officials shall receive the advice of county counsel on legal matters. (County Charter
          Article VI,§ 21 3 .) The County Charter contains no provision supporting the idea that the
          Sheriffs Department is above the law or that the Sheriff, as an elected official, may
          disregard any state or local law.
          Los Angeles County Code (LACC) section 6.44.190 4 provides that the Inspector
          General may direct the Sheriff and his deputies to provide documents and give
          statements in a manner determined by the Inspector General.
          Legal Rulings that the Sheriff has Violated the Law
          Despite clear legal authority requiring oversight, the Sheriffs Department consistently
          obstructs investigations into its conduct. Recently three courts have directly contradicted
          the claim that the Sheriffs Department need not obey state law limiting its power.
          First, a court ruled in September that the Sheriffs Department's attempted rehiring of a
          fired deputy who had lied to investigators and who used his membership in a deputy

          2
            Government Code section 25303 states in part, "[t]he board of supervisors shall supervise the official conduct of
          all county officers, and officers of all districts and other subdivisions of the county, and particularly insofar as the
          functions and duties of such county officers and officers of all districts and subdivisions of the county relate to the
          assessing, collecting, safekeeping, management, or disbursement of public funds. It shall see that they faithfully
          perform their duties, direct prosecutions for delinquencies, and when necessary, require them to renew their
          official bond, make reports and present their books and accounts for inspection."
          "This section shall not be construed to affect the independent and constitutionally and statutorily designated
          investigative and prosecutorial functions of the sheriff and district attorney of a county. The board of supervisors
          sha II not obstruct the investigative function of the sheriff of the county nor sha 11 it obstruct the investigative and
          prosecutorial function of the district attorney of a county."
          3
            The Charter of the County of Los Angeles, Article VI, Section 21 states, in relevant part, "[t]he County
          Counsel shall represent and advise the Board of Supervisors and all County, township and school district
          officers, in all matters and questions of law pertaining to their duties, and shall have exclusive charge and
          control of all civil actions and proceedings in which the County or any officer thereof, is concerned or is a party .
          ." {emphasis added)
          4
            Los Angeles County Code section 6.44.190, subd. II) states "[tlhe Departments and their employees and all other
          County departments shall cooperate with the OIG and promptly provide any information or records requested by
          the OIG, including confidential peace officer personnel records, juvenile records, medical and mental health
          records, and protected health information necessary for the OlG to carry out its duties. The OIG may direct the
          manner in which information is provided. The OIG shall not make any use of a compelled statement or any
          evidence therefrom that would jeopardize a criminal investigation. Failure to comply may result in disciplinary
          action at the involved department's discretion."




                                                         EXHIBIT U
                                                           507
Case 2:20-cv-09582-JFW-E Document 93-2 Filed 07/30/21 Page 4 of 18 Page ID #:2338




          The Honorable Lael Rubin, Commissioner
          Brian K. Williams, Executive Director
          December 14, 2020
          Page3
                                                                                                                     11
          gang to intimidate his victim, a fellow deputy, was unlawful. The court observed, Under
          Government Code section 25303, the board of supervisors has oversight authority over
          all county officers." (County v. Villanueva, Super Ct. Los Angeles County, September
          28, 2020, No. 19STCP04760, at page 4.) The court rejected the Sheriff's claim of
          independence, stating, "[t]he Sheriff and/or the Department do not 'function                       •
          independently' over the issues in this litigation - initial qualification and eligibility for
          County employment, the County's hiring procedures, and the conduct of the County's
          civil litigation.n (Ibid at page 7). Despite this ruling, the Sheriff's Department has not
          complied with lawful requests from the Inspector General as to the specific hiring
          process in the litigation and the hiring process generally. (See Civilian Oversight
          Commission Meeting PowerPoint presentation by Inspector General, January 16, 2020.)
          Second, a court vacated an order obtained by the Sheriff's Department on October 29,
          2020, directing the County Medical Examiner/Coroner (Coroner) not to release an
          autopsy report related to a shooting by a deputy. The order would have required the
          Coroner to violate the provisions of Penal Code section 832.7, which requires the
          release of such a report unless the Coroner provides in writing "the specific basis for the
          agency's determination that the interest in delaying disclosure clearly outweighs the
          public interest in disclosure." No law permits the issuance of such an order. Still, in an
          act which the judge vacating the order described as a "shock to the conscience," the
          Sheriff's Department obtained the order in secret and without consultation with County
          Counsel or the Coroner. Although the order has been vacated, the Sheriff's Department
          continues to withhold from the Office of Inspector General the affidavit which a detective
          claimed was submitted in support of the order. The court clerk stated that no affidavit
          was filed.
          Third, on November 20, 2020, a court ruled that Sheriff Villanueva must appear at a
          contempt hearing on January 21, 2021, for his refusal to appear before the Civilian
          Oversight Commission in response to a subpoena for his appearance. The judge cited
          and relied upon Government Code sections 25303, 25170 5 , 53060.4 6 , and 54952(b) 7
          and LACC section 2.02.190.1 8 requiring and permitting oversight in ruling that "[Sheriff
          vmanueva] disobeyed the Subpoena even though: (1) the Commission had authority to

          5
            Government Code section 25170 allows a board of supervisors when they "deem[] it necessary or important" to
          subpoena a person as a witness "upon any subject or matter within the jurisdiction of the board" and to "require
          the person or officer to produce all books, papers, and documents in his possession or under his control, relating
          to the affairs or interests of the county."
          6
            Government Code section 53060.4 allows for the legislative body of a county to delegate to a county "official or
          department head its authority to issue subpoenas and to report noncompliance thereof to the judge of the
          superior court of the county, in order to enforce any local law or ordinance."
          7
            Government Code section 54952 defines a legislative body and includes the governing bodies created by state
          statute, charter, or ordinance. Under this definition, the Los Angeles County Board of Supervisors is a legislative
          body.
          8
            LACC section 2.02.190 designates the chairman of a county commission to be a Department head.




                                                        EXHIBIT U
                                                          508
Case 2:20-cv-09582-JFW-E Document 93-2 Filed 07/30/21 Page 5 of 18 Page ID #:2339




          The Honorable Lael Rubin, Commissioner
          Brian K. Williams, Executive Director
          December 14, 2020
          Page4

          issue the Subpoena; and (2) the Subpoena required [Sheriff Villanueva's] personal
          attendance. Therefore, the Court finds a basis to issue an order to show cause re:
          contempt as to [Sheriff Villanueva.]" (County v. Villanueva (II), Super Ct. Los Angeles
          County, November 20, 2020, No. 20STCP02073.) The court also observed that the law
          provides that, "[t]he Sheriff, or a senior ranking member of the Sheriff's Department,
          selected by the Sheriff, shall attend and participate in all Commission meetings." (Ibid
          citing LACC, § 3.79.070. 9 ) Following the Inspector General's January 16, 2020, Civilian
          Oversight Commission presentation on the Sheriff's Department's unlawful refusals to
          provide documents, in a letter dated January 17, 2020, the Sheriff made clear that he or
          his designee would no longer appear at the commission meetings as required by LACC
          section 3. 79.070. Since the filing of the legal action to enforce the subpoena that the
          Sheriff failed to obey, he has sometimes sent a representative to the Civilian Oversight
          Commission meeting, but never one above the rank of assistant sheriff and with orders
          to participate fully in all aspects of the meeting. For instance, Commissioner Ocen
          asked one such representative to restore the Office of Inspector General terminals
          accessing county data on the LASO discipline system at a recent meeting, only to be
          told by the Sheriffs Department representative that he could only convey the request.
          No response was ever received from the Sheriff's Department.
          There are numerous other instances in which the Sheriff's Department has not followed
          the law and committed unlawful acts. Below are some further examples of these acts.
          Threats Against the CEO, Board of Supervisors and the Inspector General and
          Office of Inspector General Staff
          In April of 2020, during a public Board meeting, the Sheriff stated that he possessed
          information that multiple County officials had committed felonies, but that he would not
          share the information at that time. Supervisor Barger referred to the statement as a
          threat, I believe correctly, and the Sheriff never retracted it or elaborated on the conduct
          to which he was referring.

          Penal Code section 518(a), provides that "[e]xtortion is the obtaining of property or other
          consideration from another, with his or her consent, or the obtaining of an official act of
          a public officer, induced by a wrongful use of force or fear, or under color of official
          right.n Penal Code section 519 provides that "[f]ear, such as will constitute extortion,
          may be induced by a threat ... to accuse the individual threatened ... of a crime." When
          used to prevent a public officer from discharging their duties, such conduct also violates
          Penal Code section 148, which prohibits the willful obstruction of uany public officer ... in
          the discharge or attempt to discharge any duty of his or her office or employment."


          9
           Los Angeles County Code section 3.79.070 states "It]he Sheriff or a senior ranking member of the Sheriff's
          Department, selected by the Sheriff, shall attend and participate in all the meetings of the Commission, but shall
          not have voting rights."




                                                        EXHIBIT U
                                                          509
Case 2:20-cv-09582-JFW-E Document 93-2 Filed 07/30/21 Page 6 of 18 Page ID #:2340




          The Honorable Lael Rubin, Commissioner
          Brian K. Williams, Executive Director
          December 14, 2020
          Page 5

          On April 1, 2020, the day after Sheriff Villanueva was replaced as the head of the
          county's emergency operations center by then Chief Executive Officer Sachi Hamai, the
          Sheriff sent a letter to the County effectively accusing CEO Sachi Hamai of refusing to
          pay deputies who were quarantined during the pandemic. The allegation in the letter
          appeared to be retaliatory given the proximity to his removal. Sheriff Villanueva
          subsequently admitted in an internal email that he had the authority to pay his deputies
          as a department head. The Sheriff never withdrew the false public representation. The
          public statements by the Sheriff about this false accusation, coupled with other verbal
          attacks on Ms. Hamai, resulted in threats to her safety by members of the public.

          On June 24, 2020, during a live chat on social media, 10 the Sheriff publicly displayed a
          document leading the viewer to believe that the document contained a directive from
          Ms. Hamai to lay off some two thousand deputies from critical units. This claim was
          false and no such document existed. The CEO's office had previously asked the
          Sheriffs Department for a proposal to balance its budget if COVID-19 required budget
          cuts, as it did for all County departments. However, it was the Sheriff's Department
          that proposed that the cuts come from these critical units and it appears to be language
          from this Sheriffs Department response that the Sheriff falsely attributed to Ms. Hamai.
          The Sheriff publicly stated that eliminating these units was a threat to public safety.
          Following these public false claims, Ms. Hamai received threats from members of the
          public. The Board asked the Sheriff to correct the false information, but he never did.

          Again, in a public statement on July 22, 2020, the Sheriff claimed that Sachi Hamai
          committed a felony by being on the United Way board while simultaneously working on
          a proposed ballot initiative supported by the United Way, alleging that such conduct by
          Ms. Hamai was a violation of Government Code section 1090. Government Code
          section 1090 prohibits a public employee from making a contract in which they have a
          financial interest. Because Ms. Hamai's position on the United Way Board was unpaid,
          the accusation apparently had no basis. Nonetheless, upon receiving a letter stating this
          fact from a lawyer working with County Counsel, the Sheriff reported Ms. Hamai to the
          Attorney General's Office. Sheriff Villanueva has never retracted his public statement
          that Ms. Hamai violated Government Code section 1090, although he did not include it
          in his letter to the Attorney General's Office reporting Ms. Hamai's alleged misconduct.

          As a result of the Sheriff's public threats and claims, Ms. Hamai was reportedly provided
          full-time private security upon retirement.

          Beginning before these threats to the Board of Supervisors and CEO, Sheriff Villanueva
          had focused his accusations on the Inspector General and his staff. Following the Office

          10
               Los Angeles County Sheriff's Department Facebook live June 24, 2020




                                                        EXHIBIT U
                                                          510
Case 2:20-cv-09582-JFW-E Document 93-2 Filed 07/30/21 Page 7 of 18 Page ID #:2341




          The Honorable Lael Rubin, Commissioner
          Brian K. Williams, Executive Director
          December 14, 2020
          Page6

          of Inspector General's report of July 2019 on the attempted rehiring of Caren
          Mandoyan, on August 2. 2019, Undersheriff Murakami sent a letter to the Board of
          Supervisors naming the Inspector General as a target of a criminal investigation and
          seeking his removal as Inspector General. The alleged "data breachll was the obtaining
          of Sheriffs Department computer data on alleged police misconduct, which was
          obtained by the Office of Inspector General in the discharge of its official duties under
          state and local law, after a written request. and with the authorization of the sitting
          Sheriff at the time. Staff at the Office of Inspector General were alleged to have
          participated in this "data breach.,, Despite the Sheriff's Department assuring the Civilian
          Oversight Commission that the clear conflict of interest would be resolved by referring
          the matter to another law enforcement agency, the Sheriff has kept the investigation
          open for two years in an apparent continuing effort to intimidate and obstruct oversight.

          Removal of the Office of Inspector General and County Counsel from Executive
          Planning Council Meetings

          The Los Angeles County Charter provides that all county officials shall receive the
          advice of county counsel on legal matters. For many years, the Sheriff's Department
          held weekly Executive Planning Council (EPC) meetings. These weekly meetings
          included all ranking members of the Sheriffs Department, usually including the Sheriff,
          Undersheriff, Assistant Sheriffs and Chiefs. From at least 2001 through 2018, both
          representatives of oversight (the Office of Inspector General or, prior to its creation, staff
          from the Office of Independent Review) and County Counsel were present during these
          meetings. Shortly after this Sheriff took office, the Office of Inspector General was no
          longer invited to these meetings and a short time later County Counsel was ousted from
          the meetings as well. Often, the discussion at EPC included urgent matters the Sheriff's
          Department must attend to, from budgeting to departmental action, and direction on any
          number of important issues. For example, on August 14, 2019, the only agenda item for
          the meeting was a discussion about Office of Inspector General requests and the
          Department's response and protocol towards those requests. By excluding County
          Counsel, the Sheriff removed a critical mechanism to ensure his compliance with his
          duty to seek counsel under the County Charter. By excluding the Inspector General. he
          removed a critical mechanism to ensure his compliance with civilian oversight
          requirements under state law.

          Reassignment of the Technical Crew

          On December 15, 2019, the Technical Crew of the Sheriffs Department was reassigned
          from the Detective Division/Fraud and Cyber Crimes Bureau to reporting directly to the
          Undersheriff. The Technical Crew is responsible for surveillance, including video and
          audio recordings of the subjects being surveilled. While the reassignment of this unit is
          not itself illegal, such a reassignment creates the perception, and the real possibility,
          that political enemies can be targeted for secret surveillance. Because orders may be
          given by the Undersheriff or Sheriff directly to subordinates who are significantly lower




                                               EXHIBIT U
                                                 511
Case 2:20-cv-09582-JFW-E Document 93-2 Filed 07/30/21 Page 8 of 18 Page ID #:2342




          The Honorable Lael Rubin, Commissioner
          Brian K. Williams, Executive Director
          December 14, 2020
          Page 7

          in the chain of command, the likelihood of any objection to such tactics is significantly
          diminished.

          In a previous scandal, Sheriff Baca and Undersheriff Tanaka were convicted in federal
          court as a result of directly ordering members of the Internal Criminal Investigations
          Bureau (ICIB) to violate the law. Without the proper chain of command, Mr. Baca and
          Mr. Tanaka had free reign to task ICIB with doing their bidding and this direct
          supervision allowed serious abuses of their power, including tasking ICIB deputies with
          hiding a prisoner informant from the Federal Bureau of Investigation and placing a
          surveillance team on the FBI agent to learn more about her investigation of the Sheriff's
          Department. 11

          Removing the usual chain of command and placing the Technical Crew directly under
          the control of the Undersheriff and Sheriff, creates a serious potential for abuse.
          Whether or not such abuses have occurred is unknown due to the Sheriffs
          Department's failure to follow oversight laws. However, the direct availability of such
          tools without appropriate safeguards, coupled with the rehiring of special personnel
          tasked with internal and external targeted investigation, adds credibility to the threats
          discussed above. 12

          Re-Evaluation of Discipline and Failure to Allege Dishonesty

          Beginning with the attempted reinstatement of Caren Mandoyan, the Sheriff has sought
          to re-evaluate discipline or impose more lenient consequences on deputies. In previous
          reports, 13 the Office of Inspector General has commented on the inactivation and
          modification of many discipline cases in violation of Sheriff's Department policy.
          Subsequently, the Office of Inspector General reported on a significant reduction in the
          opening of new internal investigations. 14 Through the Office of Inspector General's
          attendance at disciplinary reviews, we have noted that there is often a failure to allege
          or find dishonesty in circumstances where it appears to be warranted. This is
          particularly noteworthy given the recent amendment of Penal Code section 832.7, which
          now requires that sustained findings of dishonesty be made available to the public.

          11
             Hernandez. Miriam and Bartley. Lisa. "FBI agent: Th is Was purely to intimidate me and get me to back off the
          investigation." ABC7. March 7. 2017.
          12
             Tchekmedyian, Alene. "Sheriff rehires corruption investigator accused of posing as deputy in bizarre jail
          incident." Los Angeles times. October 23. 2019.
          13
             Office of Inspector General Report-Back on LASO Internal Administrative Investigations and Dispositions of
          Disciplinary Action (Apri l 11. 2019) : Office of Inspector General Report-Back on LASO Internal Administrative
          Investigations and Dispositions of Disciplinary Action (July 22, 2019) : Office of Inspector General Report-Back on
          LASO Internal Administrative Investigations and Dispositions of Disciplinary Action (November 6. 2019) : Office of
          Inspector General Report-Back on LASO Internal Administrative Investigations and Dispositions of Disciplinary
          Action (March 20. 2020).
          14
             Office of Inspector Genera l Report-Back on LASO Internal Administrative Investigations and Dispositions of
          Disciplinary Action (Ju ly 22. 2019).




                                                        EXHIBIT U
                                                          512
Case 2:20-cv-09582-JFW-E Document 93-2 Filed 07/30/21 Page 9 of 18 Page ID #:2343




          The Honorable Lael Rubin, Commissioner
          Brian K. Williams, Executive Director
          December 14, 2020
          Page8


          By failing to impose discipline or to make findings of dishonesty the Sheriffs        1

          Department may circumvent the required disclosure of these records under the Public
          Records Act. Also, the United States Constitution requires that some conduct that is the
          proper subject of discipline, including acts of dishonesty by deputies, must be disclosed
          to defense counsel in criminal cases under the seminal case of Brady v. Maryland
          (1963) 373 U.S. 83. The Sheriff's Department has historically failed to disclose conduct
          involving dishonesty under Brady more often when it has not properly documented such
          conduct through discipline.

          Failure to Ensure Brady Material is Provided to Criminal Defendants

          Following the decision in Association for Los Angeles Deputy Sheriff's v. Superior Court
          (2019) 8 Cal. 5th 28, the Sheriffs Department did not provide its Brady list, which was
          the subject of the litigation, to the Los Angeles County District Attorney's Office (District
          Attorney's Office). Given the court's statement in footnote 5, 15 the Sheriff's Department
          risks violating a criminal defendant's right to receive exculpatory evidence unless it
          implements an effective process to guarantee Brady list information is shared.
          (Ibid at p. 50.)

          Failure to Release Names of Deputies Involved in Shootings

          In most circumstances, by failing to release the names of deputies involved in
          shootings, the Sheriff's Department is violating California law. In Long Beach Police
          Officer's Association v. City of Long Beach, (2014) 59 Cal. 4th 59, the California
          Supreme Court held that under the California Public Records Act (CPRA) the Long
          Beach Police Department was required to disclose the names of the officers involved in
          a 2010 police shooting. The court found that the City of Long Beach and its police
          department could not refuse to disclose the names of the officers based simply on their
          belief that such information may endanger the safety of the officers or their families. The
          court found that without a specific threat to an individual officer, that individual officer's
          name must be disclosed and that the public's right to know far outweighed an officer's
          speculative safety concern, absent a "particularized showing."




          15
             Footnote 5 of the opinion states: "If anything, the recent amendment to section 832.7{a) tends to indicate that
          the condition of confidentiality is meant to shield information from the public's eyes-not from the eyes of
          government officials who may need that information to satisfy a constitutional obligation. (See Pen. Code, § 832. 7,
          subd. (b}(l) [certain records "shall not be confidential and shall be made available for public inspection pursuant to
          the California Public Records Act"}; cf. Copley Press, supra, 39 Cal.4th at p. 1285 [Pen. Code,§ 832.7, subds. (c)-{d),
          "specify circumstances under which information may be released to the general public and the scope of
          information that may be released"].)" Association for Los Angeles Deputy Sheriffs v. Superior Court (2019) 8 Cal. 5 th
          28, so.




                                                         EXHIBIT U
                                                           513
Case 2:20-cv-09582-JFW-E Document 93-2 Filed 07/30/21 Page 10 of 18 Page ID #:2344




           The Honorable Lael Rubin, Commissioner
           Brian K. Williams, Executive Director
           December 14, 2020
           Page 9

          The LAPD releases the names of their officers involved in shootings within three to
          seven days of the shooting and posts the name of the officer involved on their website,
          which is accessible to the public. The Sheriffs Department began posting the records of
          deputy-involved shootings, which include the names of the deputies, on June 30, 2020.
          Most of the shootings data posted is from cases from the 1990s or early 2000s. 16 While
          there are a few cases as recent as 2018, no recent records with the names of the
          deputies involved in the shootings are on the website and very few names have been
          released to the press. By contrast, the more current list of deputy-involved shootings
          excludes the names of deputies.
           Release of Documents Under the California Public Records Act
          On January 1, 2019, California enacted Senate Bill 1421, the Right to Know Act, which
          amended California Penal Code sections 832. 7 and 832.8, to allow for the release of
          certain records previously made confidential by law, including the records of:
               1. Police shootings,
               2. Use of force by peace officers against a person that resulted in death or great
                  bodily injury,
               3. An incident in which a sustained finding was made by any law enforcement
                  agency of oversight agency that a police officer or custodial officer engaged in
                  sexual assault involving a member of the public, and
               4. An incident in which a sustained finding was made by any law enforcement
                  agency or oversight agency of dishonesty by a peace officer relating to the
                  reporting, investigation, or prosecution of a crime.

          Withholding records listed above now requires a written statement of the specific need
          for secrecy. Even when such a need exists, the statue provides rolling deadlines after
          which records must be disclosed.

          A recently released report by the Office of Inspector General 17 , documents that in 2019,
          the Sheriff's Department received 2,909 Penal Code section 832.7 records requests. As
          of January 23, 2020, over 70% (2,058) of those requests remained outstanding.
          Moreover, 1,942 of these outstanding requests were pending for over 180 days without
          a response, well outside the time limits mandated by the California Public Records Act.
          Based on information received by the Office of Inspector General, as of July 6, 2020,
          records were produced in only four requests related to deputy-involved shootings ..


          16
            Los Angeles County Sheriff's Department SB-1421 Records. Deputy Involved Shootings
          17
           Office of Inspector General The Right to Know Act: Los Angeles County Sheriff's Departments Response to Police
          Transparency Reform (November 2020).




                                                       EXHIBIT U
                                                         514
Case 2:20-cv-09582-JFW-E Document 93-2 Filed 07/30/21 Page 11 of 18 Page ID #:2345




           The Honorable Lael Rubin, Commissioner
           Brian K. Williams, Executive Director
           December 14, 2020
           Page 10

           Since 2011, there have been 196 deputy-involved shootings by Sheriffs Department
           deputies. At the time of the Office of Inspector General report on the Right to Know Act,
           the Office of Inspector General had determined that in 84 of those shootings, there did
           not appear to be a legally permissible reason under Penal Code section 832. 7 to delay
           disclosure. There are 89 other shootings for which permissible delay under Penal Code
           section 832.7 had expired. Yet, as of January 2020, thirteen months after the first CPRA
           pursuant to Penal Code section 832.7, the Sheriffs Department Discovery Unit had
           released records on only four shootings.
           Failure to Comply with or Enforce COVID-19 Directives
                                                                 1
           The Sheriff's Department also does not require Sheriff s Department personnel to wear
           masks to reduce the spread of COVID-19 under conditions where such masks are
           required. On August 21, 2020, the Inspector General sent a letter to the Board of
           Supervisors advising that on many occasions the Sheriff's Department has not complied
           with the state mandate requiring face coverings, contrary to Department of Public
           Health Guidelines and Executive Order N-33-20 issued by Governor Newsom on March
           4, 2020. Violation of such an order is a crime under Government Code section 8655.
           When Office of Inspector General staff have been present at the scene of deputy-
           involved shootings for a briefing and walk-through, we have repeatedly seen line
           personnel and sometimes supervisors not wearing masks. It is notable that the Sheriffs
           Department has issued directives on face coverings and, in many instances, the failure
           to wear masks is in violation of the Sheriff's Department's own policies. We are aware of
           no instances of deputies at shooting scenes being ordered to comply with the legal
           requirement to wear a mask despite violations occurring in front of their supervisors. At
           present, nearly eight percent of Sheriff's Department personnel are out due to COVID-
           19 quarantines; the percentage of sworn deputies out due to quarantine is over nine
           percent.
          In the same letter addressing the lack of compliance with state and county orders, and
          Sheriffs Department directives regarding face coverings, a party at the Sassafras
          Saloon in Hollywood was also raised, including concerns that Sheriffs Department
          personnel either organized or attended the party in violation of state and county COVID-
          19 laws. To date, the Sheriffs Department has not provided the Office of Inspector
          General with any information regarding a Sheriffs Department investigation of this
          event. Recently, a deputy-involved shooting occurred following a party attended by a
          deputy in apparent violation of the Los Angeles County Department of Public Health
          orders.
          In conformity with his failure to enforce mask wearing among his own personnel, the
          Sheriff has tweeted that he has no intention of enforcing mask or stay at home orders
          with the general public. On November 19th and again on December 3 rd , despite a
          dangerous surge in COVID-19 cases, the Sheriff reiterated statements made in March




                                             EXHIBIT U
                                               515
Case 2:20-cv-09582-JFW-E Document 93-2 Filed 07/30/21 Page 12 of 18 Page ID #:2346




           The Honorable Lael Rubin, Commissioner
           Brian K. Williams, Executive Director
           December 14, 2020
           Page 11

          of this year, that he would rely upon voluntary compliance with the orders. On
          December 3 rd , he stated that he would only be conducting targeted enforcement of
          superspreader events and no other orders for businesses to close or curtail the number
          of customers allowed. A tweet on December 7, 2020, by ABC? reporter Veronica
          Miracle, shows the establishment Original Cronies in Agoura Hills serving numerous
          patrons in violation of the state-mandated health orders and references a Facebook
          post by Sheriffs Department Captain Sal Becerra that he will not force any business to
          shut its doors or curtail any business activities. 18 Recently, a superspreader event
          appears to have been allowed to proceed at the direct order of the Sheriff in order to
          publicize arrests. 19
           Conduct Suppressing the Exercise of First Amendment Rights
          The Sheriffs Department has repeatedly taken actions that may violate the United
          States Constitution First Amendment's guarantee of freedom of the press. On
          September 12, 2020, deputies arrested KPCC reporter Josie Huang while she was
          attempting to film an arrest of a protester. Despite Ms. Huang having clearly identified
          herself as a reporter, the Sheriff's Department transported her to jail, cited her for
          violating Penal Code section 148, and conducted a follow up investigation in an effort to
          persuade the District Attorney to prosecute her. During a press conference after her
          arrest, the Sheriffs Department made claims about the arrest that appear false based
          upon video taken by Ms. Huang and others at the scene. Ms. Huang appears to have
          been wearing press identification, to have clearly identified herself verbally as a reporter
          and been understood by deputies, and most importantly, committed no crime. The
          District Attorney's Office declined to prosecute, citing video evidence obtained from the
          internet to contradict the Sheriffs Department's claims. Penal Code section 148,
          obstructing a public officer, specifically provides that recording video of a police officer is
          not obstruction.
          In a previous instance, deputies in riot gear converged on a press conference related to
          protests against the Dijon Kizzee shooting. There, a member of the National Lawyers
          Guild was grabbed while filming. The Sheriffs Department defended the action by
          stating that they were removing the public from the parking lot of a local business at the
          request of the manager. The Sheriff's Department refused to cooperate with an Office of
          Inspector General investigation, but information gathered independently suggests this
          claim was false. Video evidence and witness accounts indicate the event took place in a
          parking lot that belongs to the Department of Probation and is open to the public.


          18
             Veronica Miracle (ABC7Veronica). Twitter Post. December 7. 2020, 7: 12 PM.
          19
             Tchekmedyian. Alene. "Sheriff's officials knew about a massive house party in Pa lmdale. Why didn't they stop
          it?" Los Angeles Times. December 8, 2020.




                                                       EXHIBIT U
                                                         516
Case 2:20-cv-09582-JFW-E Document 93-2 Filed 07/30/21 Page 13 of 18 Page ID #:2347




          The Honorable Lael Rubin, Commissioner
          Brian K. Williams, Executive Director
          December 14, 2020
          Page 12

          In another incident on September 8, 2020, Pablo Unzueta, a staff member and video
          editor of the Daily 49er newspaper at California State University, Long Beach was
          arrested by the Sheriff's Department. Mr. Unzueta claims that he identified himself as a
          photojournalist to deputies but was arrested for allegedly failing to disperse after the
          deputies declared a protest an unlawful assembly. According to Mr. Unzueta, his
          camera, which included the memory card and cell phone, were confiscated by the
          deputies and although no charges were filed by the District Attorney's Office, the
          property has not been returned to him.
          On November 18, 2020, Emanuel Padilla was arrested for the attempted derailment of a
          train. 20 The arrest occurred during a protest at the home of the Sheriff. Charges were
          filed by the District Attorney's Office on November 23, 2020. The Office of Inspector
          General does not know the basis of the charges filed by the District Attorney's Office
          because our request for the documents relating to the investigation received no
          response. The Office of Inspector General has no way of knowing whether the District
          Attorney was informed that Mr. Padilla's alleged conduct took place at a protest for the
          deputy-involved shooting of Andres Guardado, that Mr. Padilla was arrested at another
          Guardado protest at Sheriff Villanueva's home, or that Mr. Padilla is a plaintiff in a class
          action suit against the Sheriff for conduct by the Sheriffs Department during earlier
          protests. 21 This information might be relevant to the District Attorney's charging decision
          given the potential that the Sheriff's Department may have targeted Mr. Padilla for
          political activity protected by the First Amendment. On December 8th , the District
          Attorney's Office dropped all charges against Mr. Padilla. 22
          Failure to Investigate and Prohibit Deputy Secret Societies
          As detailed in the Office of Inspector General's Report on the "Analysis of the Criminal
          Investigation of Alleged Assault by Banditos," 23 the Sheriffs Department has ignored the
          presence of deputy secret societies for years. The 2012 Report on the Citizen's
          Commission on Jail Violence, noted that "for years management has known about and
          condoned deputy cliques and their destructive subcultures that have undermined the
          Core Values articulate [sic] by the Sheriff." 24 Some of these deputy secret subgroups
          appear to exclude women and discriminate based on race. One of the deputies
          interviewed in the Banditos assault investigation mentioned that "girls" were not part of



          20
             Miller, Leila. "LA County Sheriff's Department accused of trumped up train-wrecking charges against protester."
          Los Angeles Times. November 24. 2020.
          21
             Krizia Berg. et al v. County of Los Angeles, Case No.: 2:20-cv-07870
          22
             Miller Leila and Queally, James. "Gascon drops charges against protester accused of train-wrecking attempt." Los
          Angeles Times. December 8, 2020.
          23
             Office of Inspector General Analysis of the Criminal Investigation of Alleged Assault by Banditos (October 2020).
          24
             Report of the Citizen's Commission on Jail Violence, Executive Summary (September 2012).




                                                        EXHIBIT U
                                                          517
Case 2:20-cv-09582-JFW-E Document 93-2 Filed 07/30/21 Page 14 of 18 Page ID #:2348




          The Honorable Lael Rubin, Commissioner
          Brian K. Williams, Executive Director
          December 14, 2020
          Page 13

          the subgroup 25 at the East Los Angeles station. In a government claim filed by Deputy
          Austreberto Gonzalez, he alleges that the Compton "deputy gang" going by the name
          "The Executioners," does "not allow African-American or female members." 26 Title VII of
          the Civil Rights Act of 196427 , prohibits workplace discrimination based upon sex or
          race. Turning a blind eye to these groups inevitably results in employment
          discrimination based on gender and race.
          Destruction of Evidence
          In March of this year, the Sheriff reportedly admitted that he ordered deputies to delete
          photos of the crash in which Kobe Bryant and others were killed. 28 The Sheriff's actions
          may have constituted destruction of evidence. 29 While Sheriff's Department deputies or
          personnel taking photographs of a crime scene for other than official purposes could be
          the basis for discipline, the deputies were allegedly told that they would not face
          discipline if they deleted the photographs. Only after the press reported this story did the
          Sheriffs Department open an investigation. While the Sheriff publicly purported to invite
          the Office of Inspector General to monitor the investigation, access was strictly limited.
          The Office of Inspector General has not been informed of the outcome of the
          investigation, whether the investigation evaluated the allegations against the Sheriff, or
          whether any Sheriffs Department personnel are facing discipline.
          Coroner's Inquest on Andres Guardado Fatal Shooting
          On November 30, 2020, at the request of the Board of Supervisors, a Coroner's inquest
          was held on the deputy-involved shooting death of Andres Guardado. During the
          hearing, four members of the Sheriff's Department refused to testify and answer
          questions by invoking the Fifth Amendment right against self-incrimination. Only one of
          the four individuals was directly involved in the fatal shooting as he is the only deputy
          who fired a weapon at Mr. Guardado. Two of those invoking their Fifth Amendment
          rights are the homicide investigators assigned to investigate the shooting. There is no
          indication that either detective was present at the time of the shooting. The Fifth
          Amendment does not permit law enforcement officers to pick and choose when they will
          testify absent a substantial basis for believing they will be prosecuted. There is no
          indication that the homicide detectives have been removed from the case based upon


          25
             Office of Inspector Genera l Ana lysis of the Crimina l Investigation of All eged Assau lt by Banditos (October 2020)
          at page 13.
          26
             Cla ims for Damages t o Person or Property fi led by Austreberto Gonzalez. (Redacted) June 23. 2020.
          27
             U.S. Equa l Employment Opportunity Comm ission: Tit le VI I of t he Civil Rights Act of 1964.
          28
             Tchekmedyian. Alene and Pringle. Paul. "Sheriff admits he ordered destruct ion of graphic Kobe Bryant crash
          photos." Los Angeles Times. March 2. 2020.
          29
             Penal Code section 135 prohibits t he willfu l destruction of a digital image which is about to be produced in
          evidence upon an inquiry or investigation authorized by law. The crash scene in question was.the subject of a
          federal investigation in which the Sheriff's Department was cooperating.




                                                          EXHIBIT U
                                                            518
Case 2:20-cv-09582-JFW-E Document 93-2 Filed 07/30/21 Page 15 of 18 Page ID #:2349




            The Honorable Lael Rubin. Commissioner
            Brian K. Williams, Executive Director
            December 14, 2020
          , Page 14

           their apparent concern that they will personally be prosecuted and their invocations
           follow the Sheriff publicly referring to the lawful inquiry as a "circus stunt."
           Release of Documents to the Office of Inspector General
           Under LACC section 6.44.190, the Sheriff must provide documents and access when
           requested by the Office of Inspector General. Under the previous Sheriff, the Office of
           Inspector General had direct access to Sheriff's Department terminals at its office,
           which allowed specified staff access to the Performance Monitoring and Recording
           System (PRMS). On June 10, 2019, the Sheriff's Department terminated the Office of
           Inspector General's access to the terminals at the Office of Inspector Generars offices.
           This action was taken after the Sheriff's Department received a draft copy of the Office
           of Inspector General's report on the unlawful rehiring of Grim Reaper Caren Mandoyan.
           On June 17, 2019, the Inspector General personally requested the reactivation of the
           terminals. Sheriff Villanueva responded by threatening Mr. Huntsman that if he issued
           the report, there would be "consequences," an apparent reference to publicly
           designating Mr. Huntsman as a target of a criminal investigation. The Office of Inspector
           General has sent numerous document and information requests to the Sheriff's
           Department, but the Department has not provided the requested documents or
           information. The following is a partial list of outstanding requests to which the Sheriff's
           Department has not responded or which it has denied:

              •   In a letter to Sheriff Villanueva dated December 4, 2018, the Office of Inspector
                  General requested the text of all proposed changes, additions or deletions made
                  to the Sheriff's Department's policies, practices and procedures. The Office of
                  Inspector General also requested to be advised of the Truth and Reconciliation
                  Commission's meetings so that the Office of Inspector General could monitor and
                  report on the meetings.
              •   In a letter to Sheriff Villanueva dated February 13, 2019, the Office of Inspector
                  General requested the names and employee numbers of six department staff
                  members whose prior administrative investigation cases were under review as
                  part of the Sheriff's Truth and Reconciliation task force where he claimed they
                  were treated unfairly and needed to have their cases reviewed.             .
              •   In a letter to the Department dated March 5, 2019, the Office of Inspector
                  General requested answers to 42 written questions regarding the Caren
                  Mandoyan discipline re-evaluation case.
              •   Between May 22, 2019 and November 1, 2019, the Office of Inspector General
                  through numerous emails requested to review unredacted personnel and
                  background files in order to evaluate the Department's hiring process. Only two
                  records were provided, both of which had information redacted.
              •   In an email to Sheriff Villanueva and his executive staff dated June 10, 2019, the
                  Office of Inspector General requested all correspondence by and between




                                               EXHIBIT U
                                                 519
Case 2:20-cv-09582-JFW-E Document 93-2 Filed 07/30/21 Page 16 of 18 Page ID #:2350




           The Honorable Lael Rubin, Commissioner
           Brian K. Williams, Executive Director
           December 14, 2020
           Page 15

                  Sheriff's Department executives and managers which contain direction or
                   instruction regarding providing Department information to the Office of Inspector
                  General.
              •   A June 17, 2019 in-person request by Max Huntsman was made to Sheriff
                  Villanueva requesting restoration of access of the PRMS terminals at the Office
                  of Inspector General offices. In many of the requests for information detailed
                  here, the Office of Inspector General has continued to request that PRMS access
                  be restored to the Office of Inspector General terminals.
              •   In an email to a Department executive dated August 28, 2019, the Office of
                   Inspector General requested access to documents and files of trainees related to
                  the Sheriffs Department's patrol field training program. The Office of Inspector
                  General also requested the background file and training files for Deputy Angel
                  Reinosa who falsely claimed he was shot while in the parking lot of Lancaster
                  station.
              •   In an email dated November 27, 2019, the Office of Inspector General requested
                  from the Sheriff's Department Constitutional Policing Advisor a list of all
                  administrative investigation cases that she was monitoring.
              •   In an email dated December 9, 2019, the Office of Inspector General again
                  requested from the Sheriff's Department Constitutional Policing Advisor a list of
                  administrative investigation cases she was monitoring in addition to information
                  on her duties and activities in that role.
             •    In an email dated February 27, 2020, the Office of Inspector General requested
                  information from the Sheriff's Department regarding the conduct of Sheriff
                  Department members at the crash site of the fatal helicopter crash involving
                  Kobe Bryant and other persons onboard.
             •    In an email dated June 6, 2020, the Office of Inspector General requested from
                  the Sheriff's Department copies of all citizen complaints stemming from the
                  protests that arose after the killing of George Floyd. The request included any
                  videos or documents the Department had in its possession accompanying those
                  complaints. whether recorded by citizens or the Department.
             •    In an email dated July 22, 2020, the Office of Inspector General requested that
                  the Sheriffs Department reactivate the Personnel Recording and Monitoring
                  System (PRMS) on the terminals located in the Office of Inspector General.
             •    In an email dated August 31, 2020, the Office of Inspector General requested
                  information and documents regarding the July 31, 2020, private party held at the
                  "Sassafras Saloon" where the Sheriff subsequently denied the involvement of
                  any Sheriffs Department personnel's attendance.
             •    In a letter dated September 2, 2020, the Office of Inspector General requested
                  specific documents and information regarding a claim filed by Austreberto




                                              EXHIBIT U
                                                520
Case 2:20-cv-09582-JFW-E Document 93-2 Filed 07/30/21 Page 17 of 18 Page ID #:2351




          The Honorable Lael Rubin, Commissioner
          Brian K. Williams, Executive Director
          December 14, 2020
          Page 16

                 Gonzalez alleging the existence of a Compton secret deputy gang known as
                 'The Executioners."
             •   In a letter dated September 22, 2020, the Office of Inspector General requested
                 specific documents and information regarding Andres Guardado who was killed
                 in a deputy-involved shooting on June 18, 2020.
             •   In a letter dated September 22, 2020, the Office of Inspector General requested
                 specific documents and information regarding Terron Jammal Boone, who was
                 killed in a deputy-involved shooting on June 17, 2020.
             •   In a letter dated September 22, 2020, the Office of Inspector General requested
                 specific documents and information related to the helicopter crash involving Kobe
                 Bryant and others on January 26, 2020.
             •   In an email dated November 19, 2020, the Office of Inspector General requested
                 information and documents regarding the arrest of KPCC reporter Josie Huang in
                 addition to a list of all incidents in the past five years where a member of the
                 press was arrested for Penal Code section 148 or any other Penal Code section
                 violations.
             •   In a letter dated November 20, 2020, the Office of Inspector General requested
                 from the Sheriffs Department specific documents and information regarding the
                 Harbor-UCLA deputy-involved shooting of patient Nicholas Burgos on October 6,
                 2020.
             •   In a letter dated November 23, 2020, the Office of Inspector General requested
                 from the Sheriffs Department specific documents and information regarding the
                 deputy-involved shooting of Fred Williams on October 16, 2020.
             •   In a letter dated November 23, 2020, the Office of Inspector General requested
                 from the Sheriffs Department specific documents and information regarding the
                 arrest of Emanuel Padilla who was arrested on November 18, 2020, by the
                 Sheriffs Department on two felony charges for allegedly attempting to derail a
                 passenger train on November 15, 2020.
             •   On November 30, 2020, the Office of Inspector General requested information
                 regarding deputies who were present at a protest regarding the previous arrest of
                 a protester, Emanuel Padilla, where deputies appeared to have their names
                 covered with tape on their uniforms in violation of Penal Code section 830.10,
                 which states any uniformed peace officer shall wear a badge, nameplate, other
                 device which bears clearly on its face the identification number or name of the
                 officer. The Office of Inspector General requested information on whether the
                 Department was investigating the incident and made requests for policies and
                 directives to Sheriffs Department personnel requiring compliance with Penal
                 Code section 830.10. The Office of Inspector General also requested information
                 on any instances where a Sheriff's Department employee may have been
                 doxxed. (Doxxing, is the Internet-based practice of researching and publicly




                                             EXHIBIT U
                                               521
Case 2:20-cv-09582-JFW-E Document 93-2 Filed 07/30/21 Page 18 of 18 Page ID #:2352




           The Honorable Lael Rubin, Commissioner
           Brian K. Williams, Executive Director
           December 14, 2020
           Page 17

                 broadcasting private or identifying information about an individual or
                 organization.)
          The Sheriffs Department has gone to great lengths to keep its conduct secret. The
          unlawful acts and potentially unlawful acts enumerated above show a pattern and
          practice of the repudiation of oversight by the Office of Inspector GeneralJ the Civilian
          Oversight Commission, the Board, and the public. State and local laws require
          cooperation with oversight bodies and the public has made it abundantly clear that
          transparency by law enforcement is a paramount concern. The police must follow the
          law if they are to enforce it.




                                              EXHIBIT U
                                                522
